Case 2:21-cv-05606-PA-MRW Document 19 Filed 08/13/21 Page 1 of 1 Page ID #:84
                                                                                   JS-6
   1   Tanya E. Moore, SBN 206683
       MOORE LAW FIRM, P.C.
   2   300 South First Street, Suite 342
       San Jose, California 95113
   3   Telephone (408) 298-2000
       Facsimile (408) 298-6046
   4   Email: service@moorelawfirm.com
   5   Attorney for Plaintiff,
       Andres Gomez
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ANDRES GOMEZ,                              )     No. 2:21-cv-05606-PA-MRW
                                                  )
  12                                              )
                    Plaintiff,                    )     ORDER FOR REQUEST FOR
  13                                              )     DISMISSAL OF ENTIRE ACTION
                                                  )     [FED. R. CIV. P. 41(A)(2)]
  14         vs.                                  )
                                                  )
  15                                              )
       HILLSTONE RESTAURANT                       )
  16   GROUP, INC. dba R+D KITCHEN;               )
                                                  )
  17                                              )
                    Defendant.                    )
  18                                              )
                                                  )
  19
  20         Pursuant to the request of Plaintiff, Andres Gomez, and no cross-claim,
  21   counter-claim or third-party claim having been filed,
  22         IT IS HEREBY ORDERED that this action be dismissed with prejudice in
  23   its entirety. Each party shall bear its own attorney’s fees and costs.
  24
  25   IT IS SO ORDERED.
  26
  27   Dated: August 13, 2021
  28                                                         Percy Anderson
                                                        United States District Judge


       [PROPOSED] ORDER FOR REQUEST FOR DISMISSAL OF ENTIRE ACTION [FED. R. CIV. P. 41(A)(2)]


                                               Page 1
